ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Gary Paul Jenkins, was convicted of assault in the second degree. We remanded this cause so that the appellant could be resentenced without the application of the firearm enhancement provision of § 13A-5-6(a)(5), Code of Alabama 1975. Jenkins v. State, 640 So.2d 1053 (Ala.Cr.App. 1993).
The trial court has complied with our directions and has held a new sentencing hearing. The appellant has now been sentenced to a term of 10 years’ imprisonment. This sentence is within the limits for a Class C felony set in § 13A-5-6. The appellant’s conviction and sentence are affirmed.
AFFIRMED.
All the Judges concur.